Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 1 of 23




                 UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF COLUMBIA


FANG MA,                                  )
Room 101, Unit 2, Bldg. 13                )
Yard 69, Fanyang Rd.,                     )
Fengtai District, Beijing, China 100070   )
                                          )   Civ. No.
                                          )
                 Plaintiff,               )
                                          )
                                          )
         -vs-                             )
                                          )
MICHAEL R. POMPEO, Secretary of State )
U.S. Department of State                  )
2201 C St., NW                            )
Washington, DC 20520                      )
                                          )
KENNETH T. CUCCINELLI, Acting Director )
U.S. Citizenship and Immigration Services )
20 Massachusetts Avenue, NW               )
Washington, DC 20529                      )   COMPLAINT FOR
                                          )   MANDAMUS AND
KEVIN K. MCALEENAN, Acting Secretary )        DECLARATORY
U.S. Department of Homeland Security      )   JUDGMENT
3801 Nebraska Ave NW                      )
Washington, DC 20016                      )
                                          )
JIM LEVY, American Consul General         )
U.S. Consulate General Guangzhou          )
43 Hua Jiu Road                           )
Zhujiang New Town                         )
Tianhe District, Guangzhou, China 510623  )
                                          )
                 Defendants.              )
_______________________________           )
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 2 of 23



      COMPLAINT FOR MANDAMUS AND DECLARATORY
                     JUDGMENT

 Plaintiff, FANG MA, through undersigned counsel, complains of the

Defendants, MICHAEL R. POMPEO, Secretary of State, U.S. Department

of State; KENNETH T. CUCCINELLI, Acting Director, U.S. Citizenship

and Immigration Services; KEVIN K. MCALEENAN, Acting Secretary,

U.S. Department of Homeland Security; and JIM LEVY, American Counsel

General, U.S. Consulate General Guangzhou, as follows:



                  I.     PREFATORY STATEMENT

1. This is an action to compel Defendants and those acting under them to

    take all appropriate action immediately and forthwith to adjudicate

    Plaintiff’s Form DS-260, Immigrant Visa Application without further

    delay.

2. Plaintiff received approval of her Form I-526 Petition, Immigrant

    Petition by Alien Entrepreneur on July 1, 2015 and she properly filed a

    Form DS-260, Immigrant Visa Application with supporting

    documentation on September 30, 2015. On October 10, 2017, Plaintiff

    attended a visa interview at Defendant’s U.S. Consulate in Guangzhou,

    China and Plaintiff was notified that she would need to submit

    additional documentation for administrative processing of her

    application under the section 221(g) of the Immigration and Nationality

    Act (“INA”). On October 26, 2017, the Plaintiff submitted additional

    documentation as requested by the Defendant.

                                Page 2 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 3 of 23



3. Plaintiff has yet to receive a final decision on her pending application.

   Plaintiff’s DS-260, Immigrant Visa Application has been pending more

   than 20 months since she provided the Defendant with the additional

   documentation needed for further processing, which is a full year

   beyond Congress’s preferred 180-day adjudication timeline. See 8

   U.S.C. § 1571 (“It is the sense of Congress that the processing of an

   immigration benefit application should be completed no later than 180

   days after the initial filing of the application, except that a petition for a

   nonimmigrant visa under section 1184(c) of this title should be

   processed not later than 30 days after the filing of the petition.”). This

   unexplained delay is egregious and unreasonable, and Plaintiff

   respectfully requests that this Court compel Defendants to perform their

   mandatory duty and issue a decision on her long-pending application

   without further delay.



                         II.      JURISDICTION

4. This is a civil action brought pursuant to 28 U.S.C. § 1331 (federal

   question jurisdiction) and 28 U.S.C. § 1361 (action to compel an officer

   of the United States to perform their duty), to redress the deprivation of

   rights, privileges, and immunities secured to Plaintiff, by which

   statutes, jurisdiction is conferred, to compel Defendants to perform a

   duty that Defendants owe to Plaintiff. Jurisdiction is further conferred




                                 Page 3 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 4 of 23



   by 5 U.S.C. §§ 555(b) and 704, the Administrative Procedures Act

   (“APA”).

5. Under 28 U.S.C. § 1363, “[t]he district courts shall have original

   jurisdiction of any action in the nature of mandamus to compel an

   officer or employee of the United States or any agency thereof to

   perform a duty owed to the plaintiff.”

6. The Code of Federal Regulations makes it clear that the Defendants

   have a mandatory and affirmative duty to adjudicate a properly filed

   DS-260, Immigrant Visa Application. See 22 C.F.R. § 42.81(a).

   (“When a visa application has been properly completed and executed

   before a consular officer in accordance with the provisions of INA and

   the implementing regulations, the consular officer must either issue or

   refuse the visa under INA 212(a) or INA 221(g) or other applicable

   law.”).

7. This court’s jurisdiction is not deprived under INA § 242, 8 U.S.C. §

   1252. INA § 242(a)(2)(B) provides that no court shall have jurisdiction

   to review either (i) “any judgment regarding the granting of various

   forms of relief from removal,” or (ii) “any other decision or action…the

   authority for which is specified…to be in the discretion of the Attorney

   General or the Secretary of Homeland Security.” Because issuing a

   decision on a DS-260, Immigrant Visa Application is neither a

   judgment regarding the grant of relief from removal nor a decision or

   action that is specified to be in the sole discretion of the Attorney



                                Page 4 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 5 of 23



   General or the Secretary of Homeland Security, the Court retains

   original mandamus jurisdiction over this claim. See Kashkool v.

   Chertoff, 553 F. Supp. 2d 1131, 1136-1139 (D. Ariz. 2008)

   (“Numerous district courts…which have addressed this specific issue

   overwhelmingly conclude that…the pace at which USCIS

   processes…applications is nondiscretionary and that 8 U.S.C. §

   242(a)(2)(B)(ii) does not bar judicial review.”); see also Liu v. Novak,

   509 F. Supp. 2d 1, 4-7 (D.D.C. 2007). Through this complaint, Plaintiff

   is not challenging a decision on her application as no decision has yet

   been made. Rather, Plaintiff seeks an order compelling Defendants to

   take action and render a decision. The relief sought is not discretionary

   but is, by definition, a mandatory duty. See Matter of Sealed Case,

   1512 F.3d 1059, 1063 (D.C. Cir. 1998); see also First Federal Savings

   and Loan Association of Durham v. Baker, 860 F.2d 135, 138 (4th Cir.

   1998).

8. The APA also requires USCIS to carry out its duties within a

   reasonable time. 5 U.S.C. § 555(b) (providing that “[w]ith due regard

   for the convenience and necessity of the parties or their representatives

   and within a reasonable time, each agency shall proceed to conclude a

   matter presented to it”). If the agency fails to render a decision within a

   reasonable time, the Court has authority under 5 U.S.C. § 706(1) to

   compel the agency to do so. 5 U.S.C. §706(1) (conferring power on the

   U.S. District Courts to compel agencies to perform “action unlawfully



                                Page 5 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 6 of 23



   or unreasonably delayed”). As set forth below, the delay of more than a

   year in rendering a decision on Plaintiff’s application is unreasonable.

9. Finally, the Court has jurisdiction over the present action pursuant to 28

   U.S.C. § 2201, the Declaratory Judgment Act, to declare Defendants’

   failure to act on Plaintiff’s DS-260, Immigrant Visa Application to be

   arbitrary and capricious, unconstitutional, and a violation of the INA,

   the federal regulations, and the APA. See Accardi v. Shaughnessy, 347

   U.S. 260 (1954); Peoples v. U.S. Dep’t of Agric., 427 F.2d 561, 565

   (D.C. Cir. 1970). See also 5 U.S.C §§ 555(b), 706(1), 706(2).



                              III.    VENUE

10. Venue is proper in this district pursuant to 28 U.S.C. § 1391(e), because

   this is an action against officers and agencies of the United States in

   their official capacities, brought in the district where a substantial part

   of the events or omissions giving rise to the Plaintiff’s claim occurred.

11. Defendant Michael R. Pompeo is sued in his official capacity as

   Secretary of State of the United State Department of State, a United

   States federal agency and resident in this district.

12. Defendant Kenneth T. Cuccinelli is sued in his official capacity as

   Acting Director of United States Citizenship and Immigration Services

   (“USCIS”) a United States federal agency and resident in this district.

13. Defendant Kevin K. McAleenan is sued in his official capacity as

   Acting Secretary of the United States Department of Homeland



                                 Page 6 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 7 of 23



   Security (“DHS”), a United States federal agency and resident in this

   district.

14. Defendant Jim Levy is sued in his official capacity as American

   Counsel General of the United States Consulate General Guangzhou, a

   United States federal agency under DHS, a resident in this district.

15. Because national policy concerning adjudication of applications for

   immigration benefits – including consular processing – is formulated by

   the DHS and implemented by USCIS, venue is proper in this district.

16. Moreover, at this time all immigrant visas are ultimately adjudicated at

   Defendants’ offices, which are predominately located in Washington,

   D.C. Thus, a substantial part of the events or omissions giving rise to

   the claim have occurred or will occur in this judicial district.

17. Therefore, venue is proper in this district pursuant to 28 U.S.C. §

   1391(e).



                             IV.      PARTIES

18. Plaintiff FANG MA is a citizen of China who resides in Beijing,

   China. Plaintiff is the Applicant on the DS-260, Immigrant Visa

   Application filed with the National Visa Center on September 30, 2015.

19. Defendant MICHAEL R.POMPEO is the Secretary of State of the

   United States Department of State. This suit is brought against

   Secretary Pompeo in his official capacity, as he is the senior official of

   the Department of State which plays an integral role in the immigrant



                                   Page 7 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 8 of 23



   visa application and adjudication process. Secretary Pompeo is

   additionally responsible for the administration of the Immigration and

   Nationality Act as it relates to consular officers pursuant to 8 U.S.C. §

   1104. His rulings on matters of law are binding on consular officers.

   See 22 C.F.R. § 41.121(d); see also 22 C.F.R. § 42.81(d).

20. Defendant KENNETH T. CUCCINELLI is the Acting Director of the

   U.S. Citizenship and Immigration Services. This suit is brought against

   Director Cuccinelli in his official capacity, as USCIS is the component

   of the Department of Homeland Security responsible for, inter alia,

   adjudicating immigrant visa petitions filed on behalf of foreign

   nationals seeking to immigrate to the United States. USCIS plays an

   integral role in the immigrant visa application and adjudication process.

21. Defendant KEVIN K. MCALEENAN is the Acting Secretary of the

   US. Department of Homeland Security. This suit is brought against

   Acting Secretary McAleenan in his official capacity, as he is charged

   with overseeing the actions of DHS, including determinations on DS-

   260, Immigrant Visa Application. The Department of Homeland

   Security is an agency of the United States Government responsible for

   implementing and enforcing the INA.

22. Defendant JIM LEVY is the American Consul General for the U.S.

   Consulate General Guangzhou, the office adjudicating the Plaintiff’s

   DS-260, Immigrant Visa Application under the authority of the U.S.

   Department of State. This suit is brought against Consul General Levy



                                Page 8 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 9 of 23



   in his official capacity, as the consul plays an integral role in the

   immigrant visa application and adjudication process and is required by

   law to make a final decision on all visa applications. See 22 C.F.R. §

   42.81(a).



           V.      FACTS AND PROCEDURAL HISTORY

      A. The EB-5 Immigrant Investor Program

23. Through passage of the Immigration Act of 1990, Congress created the

   USCIS Immigrant Investor Program, also known as the Employment-

   Based Fifth Preference (“EB-5”) Program. Pub. L. No. 101-649, §

   121(a), 104 Stat. 4978, 4989-90 (1990) (codified at INA § 203(b)(5), 8

   U.S.C. § 1153(b)(5)). The EB-5 Program’s purpose is to stimulate the

   U.S. economy through job creation and capital investment by foreign

   investors. Under the EB-5 Program, foreign investors have the

   opportunity to obtain U.S. lawful permanent resident status for

   themselves, their spouses, and their minor unmarried children by

   making a certain level of capital investment and associated job creation

   or preservation in the United States. In 1993, Congress announced a

   related pilot program – now known simply as the “Immigrant Investor

   Program” – that introduced the concept of the “regional center.”

   Departments of Commerce, Justice, and State, the Judiciary, and

   Related Agencies Appropriations Act of 1993. Pub. L. No. 102-395, §

   610, 106 Stat. 1828, 1874 (1992). Regional centers were designed to



                                 Page 9 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 10 of 23



    pool investor money in a defined industry and promote economic

    growth in a specific geographic area.

 24. The regional center model within the Immigrant Investor Program

    offers an immigrant investor already-defined investment opportunities,

    thereby reducing his or her responsibility to identify acceptable

    investment vehicles. Either U.S. citizens or foreign nationals can

    operate regional centers, which can be any economic unit, public or

    private, that is engaged in the promotion of economic growth, improved

    regional productivity, job creation, or increased domestic capital

    investment. As of October 5, 2015, USCIS reports that it has approved

    745 regional centers throughout the United States. USCIS, Immigrant

    Investor Regional Centers Homepage, available at

    http://www.uscis.gov/working-united-states/permanent-

    workers/employment-based-immigration-fifth-preference-eb-

    5/immigrant-investor-regional-centers (last visited Jul. 24, 2019).

 25. The EB-5 Program has three principal elements: (1) the immigrant’s

    investment of capital, (2) in a new commercial enterprise, (3) that

    creates jobs.

 26. The statute governing the EB-5 Program provides that the immigrant

    investor must invest at least $1,000,000 in capital in a new commercial

    enterprise that creates not fewer than ten jobs. 8 U.S.C. §

    1153(b)(5)(C)(i). An exception exists if the immigrant investor invests

    his or her capital in a new commercial enterprise that is principally



                                Page 10 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 11 of 23



    doing business in, and creates jobs in, a “targeted employment area.” In

    such cases, the immigrant investor must invest a minimum of $500,000

    in capital. 8 U.S.C. § 1153(b)(5)(C)(ii); 8 C.F.R. § 204.6(f)(2).

 27. The statute governing the EB-5 Program defines a “targeted

    employment area” as, at the time of investment, a rural area or an area

    that has experienced unemployment of at least 150 percent of the

    national average rate. 8 U.S.C. § 1153(b)(5)(B)(ii). Under 8 C.F.R. §

    204.6(i), a state government may designate a geographic or political

    subdivision within its boundaries as a targeted employment area based

    on high unemployment in that area.

 28. A “commercial enterprise” is defined as “any for-profit activity formed

    for the ongoing conduct of lawful business.” 8 C.F.R. § 204.6(e).

    Commercial enterprises established after November 29, 1990, are

    considered “new” commercial enterprises for purposes of the EB-5

    Program. Id.

 29. The job-creation requirement for EB-5 participants provides that the

    investment must create no fewer than ten full-time jobs in the United

    States for authorized workers, not including the immigrant investor, his

    or her spouse, and any sons or daughters the investor may have. 8

    U.S.C. § 1153(b)(5)(A)(ii).

 30. The EB-5 investor must file a Form I-526, Immigrant Petition by Alien

    Entrepreneur, accompanied by the appropriate fee and evidence that the

    investor “invested or is actively in the process of investing lawfully



                                  Page 11 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 12 of 23



    obtained capital in a new commercial enterprise in the United States

    which will create full-time positions for not fewer than 10 qualifying

    employees.” See 8 C.F.R. § 204.6(j). See also 8 C.F.R. § 204.6(a).

 31. If the Form I-526 is approved, USCIS forwards the approved petition to

    the Department of State, National Visa Center (NVC). When the

    priority date becomes “current” – indicating that a visa is available

    based on the visa category – the EB-5 investor is able to formally apply

    for an immigrant visa by submitting a DS-260, Immigrant Visa

    Electronic Application with the NVC. “Visas shall be made

    available…to qualified immigrants seeking to enter the United States

    for the purpose of engaging in a new commercial enterprise.” See 8

    U.S.C. § 1153(b)(5)(A). See also 22 C.F.R. § 42.32(e)(1). (“An alien

    shall be classifiable as a fifth preference employment-creation

    immigrant if the consular officer has received from DHS an approved

    petition in accord with such status, or official notification of such an

    approval, and the consular officer is satisfied that the alien is within the

    class described in INA 203(b)(5).”).



       B. DS-260, Immigrant Visa Application

 32. The Immigrant Visa Electronic Application (Form DS-260) is an online

    immigrant visa application & registration form used to collect the

    needed application information from people seeking immigrant visas

    prior to scheduling their consulate interviews. See 22 C.F.R. § 42.63(a).



                                 Page 12 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 13 of 23



 33. After completing the DS-260 application, filing supporting

    documentation, completing a medical examination, and paying

    applicable fees, the applicant is interviewed by a consular officer at the

    applicant’s applicable U.S. embassy or consulate. See 22 C.F.R. §

    42.65. See also 22 C.F.R. § 42.66.

 34. Once “a visa application has been properly completed and executed

    before a consular officer in accordance with the provisions of the INA

    and its implementing regulations, the consular officer must either issue

    or refuse the visa under INA 212(a) or INA 221(g) or other applicable

    law.” See 22 C.F.R. §42.81(a). Furthermore, once “an application has

    been executed, the consular officer must either issue the visa or refuse

    it. A consular officer cannot temporarily refuse, suspend, or hold the

    visa for future action. If the consular officer refuses the visa, he or she

    must inform the applicant of the provisions of law on which the refusal

    is based, and of any statutory provision under which administrative

    relief is available.” See 9 FAM § 504.1-3(f),

 35. The officer may require the submission of additional information or

    question the alien on any relevant matter whenever the officer believes

    that the information provided in Form DS-260 is inadequate to

    determine the alien's eligibility to receive an immigrant visa. The

    officer may also determine that a Security Advisory Opinion – known

    as “administrative processing” – is needed to further determine an

    applicant’s eligibility. If administrative processing is needed, the officer



                                 Page 13 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 14 of 23



    must deny the application under INA § 221(g), which is categorize by

    the Foreign Affairs Manual as a “Quasi-Refusal.” See 9 FAM 504.11-

    3(B). See also 22 C.F.R. § 42.81(e).

 36. If an applicant is refused under INA § 221(g), the consular officer

    should find that “an applicant has overcome an immigrant visa (IV)

    under INA § 221(g) in two instances: when the applicant has presented

    additional evidence, allowing you to re-open and re-adjudicate the case,

    or when the case required additional administrative processing, which

    has been completed…when the applicant returns with the document,

    (the officer) should overcome the previous refusal, allowing the case to

    be adjudicated.” See 9 FAM 504.11-4(A).

 37. Furthermore, in the event that a visa is refused, the application must be

    reconsidered if “within one year from the date of refusal [the applicant]

    adduces further evidence tending to overcome the ground of

    ineligibility on which the refusal was based.” See 22 C.F.R. § 42.81(e).



                        VI.     CAUSE OF ACTION

 38. Plaintiff re-alleges and incorporates by reference, as if fully set forth

    herein, the allegations in paragraphs 1 – 37 above.

        A. Plaintiff’s Form I-526, Immigrant Petition by Alien
           Entrepreneur and DS-260, Immigrant Visa Application

 39. On June 24, 2014, Plaintiff filed her Form I-526 Petition pursuant to

    her $500,000 investment in a U.S. company located in a high

    unemployment area.

                                  Page 14 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 15 of 23



 40. On July 1, 2015, Plaintiff received approval of her Form I-526 Petition,

    Immigrant Petition by Alien Entrepreneur.

 41. On September 30, 2015, Plaintiff submitted her DS-260, Immigrant

    Visa Application along with her required civil documents, filing fees,

    and medical examination.

 42. On October 10, 2017, Plaintiff was interviewed by the Guangzhou

    consulate and received a quasi-visa refusal under INA § 221(g)

    requesting further documentation and informing the Plaintiff that her

    application was under administrative processing.

 43. On October 26, 2017, Plaintiff responded to the request from the quasi-

    visa refusal and provided additional evidence.

 44. From June 15, 2018 to May 24, 2019, Plaintiff contacted the Consulate

    General Guangzhou by e-mail on five separate occasions and was

    informed the her DS-260, Immigrant Visa Application remained under

    administrative review. No additional evidence was requested.

 45. To date, Plaintiff’s DS-260, Immigrant Visa Application has been

    pending more than 20 months, which is a full year beyond Congress’s

    preferred 180-day adjudication timeline for immigrant applications. See

    8 U.S.C. § 1571 (“It is the sense of Congress that the processing of an

    immigration benefit application should be completed no later than 180

    days after the initial filing of the application, except that a petition for a

    nonimmigrant visa under section 1184(c) of this title should be

    processed not later than 30 days after the filing of the petition.”). See



                                  Page 15 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 16 of 23



    also 22 C.F.R. § 42.81(e) (“If a visa is refused, and the applicant within

    one year from the date of refusal adduces further evidence tending to

    overcome the ground of ineligibility on which the refusal was based,

    the case shall be reconsidered.”).

 46. Plaintiff has submitted multiple inquiries to relevant USCIS authorities,

    but Defendants have offered no explanation for their persistent delay

    and no indication whether a decision on the application is imminent.

 47. Plaintiff is understandably eager to receive a decision on her DS-260,

    Immigrant Visa Application. The delay in adjudication impacts

    Plaintiff’s ability to immigrate to the United States, delays the

    commencement of her statutorily mandated two-year conditional

    permanent residence period and postpones the date on which she will

    be eligible to apply for naturalization to become a U.S. citizen. See 8

    U.S.C. § 1186b.

 48. Furthermore, Plaintiff is unable to become eligible to withdraw her

    $500,000 capital investment, which must remain with the new

    commercial enterprise, until the conclusion of her two-year conditional

    permanent residence. See 8 U.S.C. § 1186b. See also 6 USCIS – PM

    G.5(A)(3). The delay in adjudication has additionally caused undue

    economic hardship to Petitioner, who is a business owner in China and

    has needed to delay making vital business decisions while waiting for

    her application to be adjudicated. The unreasonable delay in

    adjudication has cost the Petitioner business opportunities as her



                                 Page 16 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 17 of 23



    immigration future remains uncertain well beyond the reasonable

    processing time needed for adjudication.

 49. Despite having paid all applicable fees, maintained a $500,000

    investment pursuant to the EB-5 program, and completed all the

    administrative steps necessary to receive her visa, Petitioner still has

    not received adjudication of her DS-260, Immigrant Visa Application.

    Defendants’ failure to act has exacted significant financial and

    emotional stresses that Plaintiff will continue to endure until the

    adjudication of her immigrant visa application, as required by law.

 50. Consequently, Plaintiff seeks to compel Defendants to make a decision

    on her long-pending DS-260, Immigrant Visa Application without

    further unreasonable delay. The relief sought is not discretionary, but

    mandatory. See 8 U.S.C. § 1153(b)(5)(A) (“Visas shall be made

    available…to qualified immigrants seeking to enter the United States

    for the purpose of engaging in a new commercial enterprise (including

    a limited partnership…”) (emphasis added); see also Northern States

    Power Co., v. U.S. Department of Energy, 128 F.3d 754, 761 (D.C. Cir.

    1997) (issuing writ of mandamus to government defendant “from

    excusing its own delay” in complying with a clear statutory obligation).

    Plaintiff does not have alternative means to obtain a decision on her

    petition and her right to issuance of the writ is “clear and indisputable.”

    Gulfstream Aerospace Corp., v. Mayacamas Corp. 485 U.S. 271, 289

    (1988); see also Matter of Sealed Case, 151 F.3d at 1063 (holding that



                                 Page 17 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 18 of 23



    mandamus is an appropriate remedy whenever a party demonstrates a

    clear right to have an action performed by a government official who

    refuses to act and that no other adequate means to attain the relief

    exist).

 51. Plaintiff has met all filing requirements for her DS-260, Immigrant Visa

    Application. She filed her application, paid the appropriate fees, and

    provided additional documentation requested by the consulate in a

    timely manner. Nonetheless, due to the continued delay of Defendants,

    Plaintiff has been waiting more than 20 months and counting for a

    decision on her application. Such an unreasonable and unexplained

    delay should be promptly remedied by this Court.

 52. As all administrative remedies have now been exhausted and Plaintiff is

    suffering continued harm due to Defendants’ persistent delay, there

    exists no other adequate remedy than the filing of this mandamus

    complaint. Accordingly, Plaintiff respectfully urges this Court to

    assume jurisdiction and compel Defendants and those acting under

    them to render a decision on her DS-260, Immigrant Visa Application.



                              VII.     CLAIMS

 53. A mandamus plaintiff must demonstrate that: (i) he or she has a clear

    right to the relief requested; (ii) the defendant has a clear duty to

    perform the act in question; and (iii) no other adequate remedy is

    available. Iddir v. INS, 301 F.3d 492, 499 (7th Cir. 2002); see also



                                 Page 18 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 19 of 23



     Liberty Fund, Inc. v. Chao, 394 F. Supp. 2d 105, 113 (D.D.C. 2005).

     Plaintiff meets these criteria.

 54. First, Plaintiff has a clear right to the relief requested, as she has fully

     complied with all the statutory and regulatory requirements for filing a

     DS-260, Immigrant Visa Application, including the submission of all

     necessary initial documents and the payment of all required fees.

     Defendants have willfully and unreasonably failed to make a decision

     or provide any information about the status of the petition other than

     that it remains in administrative processing. Defendants are required by

     regulation to make a decision on Plaintiff’s application. See 22 C.F.R. §

     42.81(a) (“[o]nce an application has been executed, the consular officer

     must either issue the visa or refuse it. A consular officer cannot

     temporarily refuse, suspend or hold the visa for further action.”).

     Moreover, pursuant to 5 U.S.C. §§ 555(b) and 702 (APA), “[w]ith due

     regard for the convenience and necessity of the parties or their

     representatives and within a reasonable time, each agency shall proceed

     to conclude a matter presented to it.” (Emphasis added).

 55. Second, Defendants have a clear duty to act upon and make a decision

     on Plaintiff’s DS-260, Immigrant Visa Application. This duty is owed

     under the INA and the federal regulations and, by charging a filing fee,

     Defendants created an obligation to adjudicate Plaintiff’s immigrant

     visa application. See 22 C.F.R. § 42.81(a). (“When a visa application

     has been properly completed and executed before a consular officer in



                                   Page 19 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 20 of 23



    accordance with the provisions of the INA and the implementing

    regulations, the consular officer must issue the visa, refuse the visa

    under INA 212(a) or 221(g) or other applicable law or, pursuant to an

    outstanding order under INA 243(d), discontinue granting the visa.”);

    Manhohanjit Singh v. Still, 470 F. Supp. 2d 1064, 1067 (N.D. Cal.

    2007) (noting that regulations reflect a nondiscretionary duty to process

    applications for immigration benefits).

 56. Although there is no statutory deadline for rendering a decision on a

    DS-260, Immigrant Visa Application, there is a nondiscretionary duty

    to take such action within a reasonable period of time. See 5 U.S.C. §§

    555(b), 706(1). Defendants have failed to perform this duty.

 57. Third, the Court should compel Defendants to issue a decision on

    Plaintiff’s long-pending petition because no other adequate remedy is

    available to Plaintiff. Defendants have inexplicably and unreasonably

    failed to perform their clear duty to act. Despite Plaintiff’s filing of all

    necessary documentation, payment of all required fees, and submission

    of inquiries, no decision or explanation for the continued delay has

    been issued. Plaintiff has now exhausted all administrative remedies

    and mandamus action is appropriate. 28 U.S. C. 1361; 28 U.S.C. §

    1331.

 58. Mandamus action is also appropriate because Defendants have failed to

    act within a reasonable time. See, e.g., Liu, 509 F. Supp. 2d at 8-9

    (holding that the APA requires the government to act within a



                                  Page 20 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 21 of 23



    reasonable period of time); Saleem v. Keisler, 520 F. Supp. 2d 1048,

    1055 (W.D. Wis. 2007).

 59. Generally, in determining what is “unreasonable,” courts may look at a

    variety of factors, including any Congressional guidance on what is

    considered to be reasonable, internal operating procedures established

    by the agency, processing times in similar cases, the source of the

    delay, and the facts of the particular case. See TRAC v. FCC, 750 F.2d

    70, 80 (D.C. Cir. 1984). A court need not “find any impropriety lurking

    behind agency lassitude in order to hold that agency action is

    unreasonably delayed.” Saleem, 520 F. Supp. 2d at 1058-59. The delay

    in making a decision on Plaintiff’s petition extends well beyond

    Congress’s guideline of 180 days for immigration benefits under 8

    U.S.C. § 1571. Considering all of these factors, Defendants’ delay is

    plainly unreasonable.

 60. As Defendants have failed to carry out their mandatory duty to make a

    decision on Plaintiff’s DS-260, Immigrant Visa Application, and have

    unreasonably delayed action for more than 20 months without stated

    justification, and as Plaintiff has exhausted all available administrative

    remedies, this Court should instruct Defendants to make a decision on

    Plaintiff’s petition without further unreasonable delay. See 28 U.S.C. §§

    1331, 1361; 5 U.S.C. §§ 555(b), 706(1).

 61. Defendants’ delay is without justification and has forced Plaintiff to

    resort to this Court for relief, and Plaintiff is entitled to attorney’s fees



                                  Page 21 of 23
Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 22 of 23



    pursuant to the Equal Access to Justice Act (“EAJA”). 28 U.S.C. §

    2412(d)(2).



                                VIII. PRAYER

WHEREFORE, Plaintiff prays that this Court:

1. Compel Defendants and those acting under them to perform their duty

   to render a decision on Plaintiff’s DS-260, Immigrant Visa Application

   without further delay through the issuance of a writ of and a temporary,

   preliminary, and permanent injunction directing Defendants to

   effectuate the issuance of Plaintiff’s visa within fourteen (14) days of

   the issuance of the writ;

2. Issue an order and a temporary, preliminary, and permanent injunction

   pursuant to the APA, 5 U.S.C. § 706(1), directing Defendants to

   effectuate the issuance of Plaintiff’s visas within fourteen (14) days of

   the issuance of the order;

3. Enter a declaratory judgment that Defendants’ unreasonable delay

   violates the INA, federal regulations, and the APA, and that such delay

   is arbitrary and capricious;

4. Grant reasonable attorney’s fees and costs to Plaintiff under the Equal

   Access to Justice Act; and

5. Grant such other and further relief as this Court deems appropriate

   under the circumstances.




                                  Page 22 of 23
     Case 1:19-cv-02448-RCL Document 1 Filed 08/13/19 Page 23 of 23



Respectfully submitted this 13th day of August 2019.

By counsel,




s/Michael E. Piston
Michael E. Piston (MI002)
Counsel for Plaintiff
225 Broadway Suite 307
New York, NY 10007
646-845-9895




                                     Page 23 of 23
